20-935
     Singh v. Garland
                                                                               BIA
                                                                     Christensen, IJ
                                                                     A 208 195 759
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10            BETH ROBINBSON,
11                 Circuit Judges.
12   _____________________________________
13
14   HAPPY SINGH,
15            Petitioner,
16
17                      v.                                  20-935
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Happy Singh, pro se, South
25                                      Richmond Hill, NY.
26
27   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
28                                      Attorney General; Zoe J. Heller,
 1                               Senior Litigation Counsel; Bernard
 2                               A. Joseph, Senior Litigation
 3                               Counsel, Office of Immigration
 4                               Litigation, United States
 5                               Department of Justice, Washington,
 6                               DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Happy Singh, a native and citizen of India,

12   seeks review of a February 13, 2020 decision of the BIA

13   affirming a March 29, 2018 decision of an Immigration Judge

14   (“IJ”) denying his application for asylum, withholding of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).     In re Happy Singh, No. A 208 195 759 (B.I.A. Feb.

17   13, 2020), aff’g No. A 208 195 759 (Immig. Ct. N.Y.C. Mar.

18   29, 2018).      We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20       We have reviewed the IJ’s decision as supplemented by

21   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

22   Cir. 2005).      The applicable standards of review are well

23   established.     See 8 U.S.C. § 1252(b)(4)(B) (providing that

24   “the administrative findings of fact are conclusive unless

                                     2
 1   any reasonable adjudicator would be compelled to conclude to

 2   the contrary”); Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 3   Cir. 2018) (reviewing an adverse credibility determination

 4   under   a   substantial    evidence standard).     “Considering the

 5   totality of the circumstances, and all relevant factors, a

 6   trier of fact may base a credibility determination on the

 7   demeanor,   candor,   or   responsiveness   of   the   applicant    or

 8   witness” and     inconsistencies     within      and   between      an

 9   applicant’s statements and other evidence, “without regard to

10   whether an inconsistency, inaccuracy, or falsehood goes to

11   the heart of the applicant’s claim, or any other relevant

12   factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to

13   an IJ’s credibility determination unless, from the totality

14   of the circumstances, it is plain that no reasonable fact-

15   finder could make such an adverse credibility ruling.”             Xiu

16   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

17   Hong Fei Gao, 891 F.3d at 76.

18       Here, substantial evidence supports the agency’s adverse

19   credibility determination.     Singh alleged that he joined the

20   Sikh-nationalist Akali Dal Party (“Mann Party”) in March 2013

21   and was attacked by members of the rival Akali Dal Badal and


                                      3
 1   Bharatiya Janata Parties in September 2013 and December 2014.

 2   He alleged that he was hospitalized after the second attack

 3   and then went into hiding with relatives before fleeing to

 4   the    United   States.        The   agency   reasonably    relied    on

 5   inconsistencies       in   Singh’s        testimony,   as    well      as

 6   inconsistencies between his testimony and application, to

 7   make its determination.        See 8 U.S.C. § 1158(b)(1)(B)(iii).

 8   A written statement attached to Singh’s application reported

 9   that he hid at his uncle’s home from January 2015 to August

10   2015, but both his application and testimony reflected that

11   he    was   working   during    that     period.   Singh    also     made

12   inconsistent statements about the nature of his employment

13   that he was unable to resolve.

14         The agency also reasonably relied on omissions from

15   Singh’s application and supporting documents. He testified

16   that he spent a month and a half in Cuba before returning to

17   India and leaving for the United States, but that travel was

18   not reported in his asylum application or his aunt’s letter,

19   which covered the same time period.            See Xiu Xia Lin, 534

20   F.3d at 167 (affirming an adverse credibility determination

21   based, in part, on omissions from corroborating letters).


                                          4
 1   And a letter from Singh’s uncle does not mention that Singh

 2   was in hiding at his home for nine months in 2015.            The agency

 3   did not err in relying on these omissions, which either

 4   created an inconsistency concerning when Singh was in India

 5   or related to information that a witness reasonably would be

 6   expected to include.       See Hong Fei Gao, 891 F.3d at 78 (“[T]he

 7   probative value of a witness’s prior silence on particular

 8   facts depends on whether those facts are ones the witness

 9   would reasonably have been expected to disclose.”).

10          The adverse credibility determination is bolstered by

11   the IJ’s demeanor finding.            We defer to the IJ’s demeanor

12   finding because the IJ is in the best position to interpret

13   demeanor See Lin v. U.S. Dep’t of Just., 453 F.3d 99, 109 (2d

14   Cir.     2006)        (“[W]e   give       particular     deference   to

15   [determinations]        that   are    based   on   the    adjudicator’s

16   observation of the applicant’s demeanor, in recognition of

17   the fact that the IJ’s ability to observe the witness’s

18   demeanor places her in the best position to evaluate whether

19   apparent problems in the witness’s testimony suggest a lack

20   of credibility or, rather, can be attributed to an innocent

21   cause    such    as    difficulty     understanding    the   question.”)


                                           5
 1   (quotation marks omitted).              Here, the record reflects that

 2   Singh      was    not      responsive            to      questions        regarding

 3   inconsistencies, particularly those relating to his trip to

 4   Cuba.

 5        The    agency      also    reasonably        relied       on   the    lack   of

 6   corroboration as further evidence of a lack of credibility.

 7   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 8   (“An applicant’s failure to corroborate his or her testimony

 9   may bear on credibility, because the absence of corroboration

10   in   general     makes    an        applicant         unable   to    rehabilitate

11   testimony that has already been called into question.”).

12   Letters from Singh’s relatives omitted key information and

13   their authors were not subject to cross-examination. While

14   the remaining evidence supported Singh’s claims about his

15   party membership, it did not confirm his allegations of past

16   harm or resolve inconsistencies.                   See Y.C. v. Holder, 741

17   F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

18   agency’s    evaluation         of    the       weight    to    be    afforded     an

19   applicant’s documentary evidence.”).

20        The    inconsistencies          and       omissions,      as   well    as    the

21   demeanor finding and lack of reliable corroboration, provide


                                                6
 1   substantial evidence for the agency’s adverse credibility

 2   determination.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 3   Lin, 534 F.3d at 167.     The adverse credibility determination

 4   is dispositive of asylum, withholding of removal, and CAT

 5   relief because all three forms of relief were based on the

 6   same factual predicate.    See Paul v. Gonzales, 444 F.3d 148,

 7   156–57 (2d Cir. 2006).    Singh’s due process claim also fails

 8   because the interview record was admitted into evidence in

 9   his removal proceedings without objection from his counsel.

10   See Certified Admin. Record at 104–06 (Hr’g Tr.).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe,
16                                 Clerk of Court




                                     7